The plaintiff in error, hereinafter called defendant, was convicted in the district court of Cherokee county of shooting at another with intent to kill, and was sentenced to serve a term of seven years in the state penitentiary.
Judgment was rendered December 17, 1930. The appeal was lodged in this court June 17, 1931. No briefs in support of the appeal have been filed.
We have examined the record with care. The evidence discloses that about the time charged two burglaries were committed at the town of Hulbert. Officers were called to the scene, and, as a result, two days later the sheriff and his deputy discovered a car answering the description of the car for which they were searching as being connected with the burglaries. No one was in sight *Page 242 
about the car. The deputy sheriff started to open the car, and about this time defendant shouted to him from a point of concealment, and the officer turned and discovered defendant with a rifle in his hand, and several shots were exchanged between the officer and defendant. The defendant did not take the stand. The evidence sustains the judgment. No fundamental error is apparent.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.